Conviction for violating the local option law. The only question necessary to be reviewed is the sufficiency of the evidence. The record shows appellant was proprietor of a cold storage, and kept intoxicants on deposit for his customers. He had a negro employed working behind the bar. Prosecutor testified that he purchased the intoxicant in question from this negro. At the time he purchased from the negro, appellant was behind the bar. Prosecutor saw the negro give appellant the money to pay for the intoxicants, but could not say that appellant saw or knew the negro sold him the intoxicant. The evidence shows appellant and the negro were acting jointly; they were behind the bar, and appellant was about ten or fifteen feet from the negro at the time he poured out the intoxicant and gave it to prosecutor. These are cogent facts, and in our opinion, establish the fact that appellant engaged in the sale of the intoxicating liquor. The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       November 22, 1905.